Name: Commission Regulation (EEC) No 2150/90 of 26 July 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7 . 90 Official Journal of the European Communities No L 200/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2150/90 of 26 July 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (J), as last amended by Regulation (EEC) No 1848/90 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 ( s), as last amended by Regulation (EEC) No 1994/90 (6); Whereas Commission Regulation (EEC) No 3153/85 (7)&gt; as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 18 to 24 July 1990 for the pound sterling and the Spanish peseta lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom and Spain in the pigmeat sector; whereas the monetary compensatory amounts applicable for the United Kingdom and Spain in the sectors concerned should be adjusted pursuant to Article 8 of Regulation (EEC) No 3153/85 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'United Kingdom' in parts 1 , 5 , 8 and 10 in Annex I is replaced by that in Annex I hereto. 2 . The column headed 'Spain' in parts 1 , 3 , 4, 5 , 7 and 8 in Annex I is replaced by that in Annex I hereto . 3 . Annex II is replaced by Annex II hereto. 4 . Annex III A is replaced by Annex III A hereto. Article 2 This Regulation shall enter into force on 30 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission C) OJ No L 164, 24. 6 . 1985, p . 6 . O OJ No L 182, 3 . 7 . 1987 , p. 1 . C) OJ No L 312, 18 . 11 . 1988 y p. 16 . O OJ No L 168 , 30 . 6 . 1990, p . 34 . (s) OJ No L 122, 14 . 5 . 1990, p . 1 . C) OJ No L 183, 16 . 7 . 1990, p . 25 . O OJ No L 310, 21 . 11 . 1985 , p. 4 . (  ) OJ No L 358 , 8 . 12 . 1989, p . 28 . \ No L 200/2 Official Journal of the European Communities 30 . 7. 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 0709 90 60 0712 90 19 1001 10 10 1001 1090 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 2010 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 110313 19 1103 13 90 1103 1910 1103 19 30 1103 19 90 , 1103 21 00 1103 29 10 1103 29 20  1 000 kg 1 250,25 1 250,25 1 577,83 1 577,83 1 250,25 1 250,25 1 187,79 1 187,79 1 187,79 1 140,27 1 140,27 1 250,25 1 250,25 1 187,79 1 187,79 1 515,78 1 428,32 1 750,36 562,61 1 211,54 1 163,08 1 211,54 1 211,54 1 982,11 1 637,04 1 596,38 1 812,87 1 812,87 1 812,87 1 275,26 1 211,54 1 662,90 1 211,54 1211,54 1 275,26 1211,54 - 1211,54 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 30 . 7 . 90 Official journal of the European Communities No L 200/3 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  7285 7286 11-1 11-1 11-1 11-1 7285 7286 11-7 11-7 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1 104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 163,08 1 275,26 1 211,54 1 211,54 1 211,54 1 662,90 1 163,08 2 052,49 1 275,26 1 211,54 1 375,28 1 211,54 1 211,54 1 211,54 1 662,90 1 900,46 1 211,54 1 163,08 2 052,49 1 596,38 1 163,08 1 163,08 1 275,26 1 275,26 1 275,26 1 275,26 1 211,54 1 211,54 1 211,54 1 275,26 1 211,54 1 211,54 1 211,54 1 275,26 1 211,54 1 211,54 1 211,54 937,69 375,08 2 225,45 1 662,84 2 114,26 1 579,75 1 841,07 2 112,93 11-4 11-4 7290 7291 11-4 11-4 7290 7291 11-1 11-1 7285 7286 11-5 7294 No L 200/4 Official Journal of the European Communities 30 . 7 . -90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  o o o ( i) 2 112,93 1 887,88 1 887,88 1 887,88 1 887,88 1 887,88 1 887,88 1 887,88 1 887,88 2 875,58 2 463,00 1 887,88 1 887,88 1 887,88 2 575,52 1 800,37 1 887,88 516,36 1 069,61 516,36 1 069,61 516,36 1 106,49 516,36 1 106,49 2 500,51 150,03 1108 11 00 1108 12 00 1108 13 00 1108 1400 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 1 769,31 3 538,62 3,939 7,878 O O oo OO 00 oo oo oo oo oo oo oo oo 00 o o oo nn 2 789,25 5 578,50 150,03 1 919,34 3 688,65 150,03 2 939,28 5 728,53 6,210 12,420 3,939 7,878 6,210 12,420 475,10 1 769,31 3,939 30 . 7 . 90 Official Journal of the European Communities No L 200/5 Positive I Negative Denmark France Greece Ireland CN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Italy PortugalGermany DM Nether ­ lands F1 Spain Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg 2309 10 33 23-9 7543 OO 3 538,62 23-9 7547 oo 23-9 7548 OO 2 789,25 23-9 7549 OO 5 578,50 23-9 7645 OO 475,10 7,878 6,210 12,420 3,939 7,878 6,210 12,420 23-9 7646 OO 2 244,41 23-9 7647 .OO 4 013,72 23-9 7651 OO 475,10 23-9 7652 OO 3 264,35 23-9 7653 OO 6 053,60 23-4 7624 O2309 10 51 2309 10 53 23-4 7692 O 937,69 23-10 7541 OO 23-10 7542 OO 1 769,31 23-10 7543 OO 3 538,62 23-10 7547 OO 23-10 7548 OO 2 789,25 23-10 7549 OO 5 578,50 23-10 7654 OO 937,69 3,939 7,878 6,210 12,420 3,939 7,878 6,210 12,420 23-10 7655 OO 2 707,00 23-10 7656 OO 4 476,31 23-10 7660 OO 937,69 23-10 7661 OO 3 726,94 23-10 7662 OO 6 516,19 23-5 7624 O2309 90 31 2309 90 33 23-5 7693 O 150,03 23-11 7541 OO 23-11 7542 .OO 1 769,31 23-11 7543 OO 3 538,62 23-11 7547 OO 23-11 7548 OO 2 789,25 23-11 7549 OO 5 578,50 23-11 7663 OO 150,03 3,939 7,878 6,210 12,420 3,939 7,878 6,210 12,420 23-11 7664 OO 1 919,34 23-11 7665 OO 3 688,65 23-11 7669 OO 150,03 23-11 7670 OO 2 939,28 23-11 7671 OO 5 728,53 23-6 7624 O2309 90 41 2309 90 43 23-6 7694 O 475,10 23-12 7541 OO 23-12 7542 OO 1 769,31 23-12 7543 OO 3 538,62 3,939 7,878 6,210 23-12 7547 OO 23-12 7548 OO 2 789,25 No L 200/6 Official Journal of the European Communities 30 . 7 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  1 00(3 kg ­ 2309 90 43 23-12 7549 OO Il 5 578,50 12,420 23-12 7672 oo \ 475,10  23-12 7673 ( 2 ) ( 3 ) % 244,41 3,939 23-12 7674 oo Il 4 013,72 7,878 23-12 7678 oo V 475,10  23-12 7679 oo \ 3 264,35 6,210 23-12 7680 oo Il 6 053,60 12,420 - 2309 90 51 23-7 7624 o \   23-7 7695 o Il 937,69  2309 90 53 23-13 7541 oo \   23-13 7542 oo 1 769,31 3,939 23-13 7543 oo Il 3 538,62 7,878 23-13 7547 oo   23-13 7548 oo 2 789,25 6,210 23-13 7549 oo 5 578,50 12,420 23-13 7681 oo \ 937,69  23-13 7682 oo 2 707,00 3,939 23-13 7683 oo 4 476,31 7,878 23-13 7687 oo \ 937,69  23-13 7688 oo \ 3 726,94 6,210 I 23-13 7689 oo 6 516,19 12,420 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate , (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 30 . 7 . 90 Official Journal of the European Communities No L 200/7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts IIIl Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I IIII I  1C 0 kg live wei ght  0102 90 10 IlII O 1 372,42 0102 90 31 \ O Il 1 372,42 0102 90 33 \ o Il 1 372,42 0102 90 35 O Il 1 372,42 0102 90 37 \ II 1 372,42 II  1 &lt;30 kg net wei ght  0201 10 10 IlI II I 2 607,61 0201 10 90 \ II\ 2 607,61 0201 20 21 Il\ \ 2 607,61 0201 20 29 Ill Il 2 607,61 0201 20 31 \ l \ 2 086,09 0201 20 39 ||\ \ \ 2 086,09 0201 20 51 \ Il 3 129,13 0201 20 59 \ \ 3 129,13 0201 20 90 ||\ \ 2 086,09 0201 30 00 II\ \ \ 3 568,31 0202 10 00 II\ \ 2 319,40 0202 20 10 II\ o \ 2 319,40 0202 20 30 02-1 7014 l \ \ 371,10 02-1 7018 \ 371,10 02-1 7019 0 1 855,52 0202 20 50 02-1 7014 \ \ 579,85 02-1 7018 l 579,85 02-1 7019 O \ 2 899,25 0202 20 90 I \ O 1 855,52 0202 30 10 \ o 2 899,25 0202 30 50 \ \ oo 2 899,25 0202 30 90 02-2 7034 l 579,85 ' 02-2 7038 o \ 2 899,25 0206 10 95 \ \ \ 3 568,31 020629 91 \ \ \ 2 899,25 0210 20 10 \ \ l \ \ 2 086,09 0210 20 90 \ 1 I 2 978,16 0210 90 41 \ \ 2 978,16 0210 90 90 \ \ 2 978,16 1602 50 10 16-4 7330 \ 2 978,16 16-4 7331 \ l 1 784,15 16-4 7332 \ 1 194,01 1602 90 61 16-4 7332 \ \ l 1 194,01 No L 200/8 Official Journal of the European Communities 30. 7 : 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and motded yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 30 . 7 . 90 Official Journal of the European Communities No L 200/9 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United : Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0105 11 00 \  100 pieces13,69 0105 19 10 l \ 39,94 0105 19 90 l \ 13,69 0105 91 00 I \  100 kg 59,48 0105 99 10 \ \ 96,75 0105 99 20 l 91,73 0105 99 30 II\ I 65,39 0105 99 50 I l I 95,61 0207 10 11 I 74,74 0207 10 15 \ \ I 84,98 0207 10 19 \ \ I 92,58 0207 10 31 l \ I 93,41 0207 10 39 I I 102,39 0207 10 51 \ I 113,84 0207 10 55 l \ I 138,22 0207 10 59 I | I 153,58 0207 10 71 I \ I 131,04 0207 10 79 \ \ \ 143,29 0207 10 90 \ I 136,58 0207 21 10 \ I 84,98 020721 90 \ l 92,58 0207 22 10 I \ I 93,41 0207 22 90 \ l I 102,39 020723 11 l \ I 138,22 020723 19 \ \ 153,58 0207 23 51 \ \ I 131,04 0207 23 59 I I 143,29 020723 90 I \ l 136,58 020739 11 \ \ 251,84 0207 39 13 I I 101,84 0207 39 15 I l I 77,54 0207 39 17 I \ \ 53,68 020739 21 I \ 140,21 0207 39 23 \ I 131,71 0207 39 25 \ I 238,59 0207 3927 l I 53,68 0207 39 31 \ \ I 196,16 0207 39 33 I \ 112,63 No L 200/ 10 Official Journal of the European Communities 30 . 7 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207.42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  77,54 53,68 149,45 70,06 126,10 238,59 53,68 300,90 251,84 168,94 157.62 150,24 77,54 53,68 214.93 140,21 207,77 131,71 197,05 238,59 53,68 251,84 101,84 77,54 53,68 140,21 131,71 238,59 53,68 196,16 112.63 77,54 53,68 149,45 70,06 126,10 238,59 53,68 300,90 251,84 168.94 157,62 150,24 77,54 53,68 30 . 7 . 90 Official Journal of the European Communities No L 200/ 11 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ - 100 kg ­ 0207 43 51 \ \ 214,93 0207 43 53 \ I 140,21 0207 43 61 \ l I 207,77 0207 43 63 \ \ L 131,71 0207 43 71 l I 197,05 0207 43 81 \ \ \ 238,59 0207 43 90 \ \ 53,68 0209 00 90 \ \ \ 119,29 \ \ l  100 pieces 0407 00 11 \ I \ 28,53 0407 00 19 \ 9,78 I  100 kg  0407 00 30 ||\ I 86,19 0408 11 10 ||l 403,36 0408 19 11 II||I 175,82 0408 19 19 Il\\\ 187,89 0408 91 10 II|| 389,57 0408 99 10 Il 99,98 1602 31 11 16-2 7323 \ 186,82 16-2 7324 li  1602 31 19 16-2 7323 li 262,45 16-2 7324 Il  1602 39 11 || 251,53 1602 39 19 16-2 7323 Il 262,45 16-2 7324 Il  3502 10 91 IlII|| 349,92 3502 10 99 II 47,40 3502 90 51 li 349,92 3502 90 59 L EL L 47,40 No L 200/12 Official Journal of the European Communities 30. 7 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0401 04-1 7058 a + e a + e 0402 10 11 1 702,90 3,105 0402 10 19 04-3 7059 2,028 04-3 : 7074 909,35 04-3 7079 1 702,90 3,105 0402 10 91 04-4 7089 d + f d+f 0402 10 99 04-4 7089 d + f d + f 0402 21 11 04-2 7744 a+c a+c 0402 21 17 04-6 7098 2,028 04-6 7099 909,35 04-6 7114 a+c a + c 0402 21 19 04-2 7744 a + c a + c 0402 21 91 04-2 7744 a+c a + c 0402 21 99 04-2 7744 a+c a+c 0402 29 04-2 7744 a + c + f a+c + f 0402 91 04-2 7744 a + c a + c 0402 99 04-2 7744 a + c + f a + c + f 0403 10 11 04-2 7744 a+c a + c 0403 10 13 04-2 7744 a+c a+c 0403 10 19 04-2 7744 a + c a + c 0403 10 31 04-2 7744 a + c+f a+c+f 0403 10 33 04-2 7744 a+c+f a+c+f 0403 10 39 04-2 7744 a + c + f a + c + f 0403 90 11 04-5 7093 2,028 04-5 7094 909,35 04-5 7097 1 702,90 3,105 0403 90 13 04-6 7098 2,028 04-6 7099 909,35 04-6 7114 a+c a+c 0403 90 19 04-2 7744 a + c a+c 0403 90 31 04-4 7089 d+f d + f 0403 90 33 04-2 7744 a + c + f a + c + f 0403 90 39 04-2 7744 a+c + f a+c+f 0403 90 51 04-2 7744 a + c a+c 0403 90 53 04-2 7744 a + c a + c 0403 90 59 04-2 7744 a + c a+c 0403 90 61 04-2 7744 a+c + f a+c + f 0403 90 63 04-2 7744 a + c+f a + c + f 0403 90 69 04-2 7744 a+c + f a+c+f 30. 7 . 90 Official Journal of the European Communities No L 200/ 13 Positive Negative CN code Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Table Additionalcode Notes DM F1 Pta £ * Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 a + c a+ c a + c a+c a+ c a+ c a+ c+ f a + c+ f a+c+f a+c+f a+c+f a+c+f 1 026,45 1 052,11 1 101,85 1 129,39 1 259,95 kg a+c a+c a + c a+c a+c a+c a+ c+ f a + c+f a+c+f a+c+f a+c+f a+c+f 2,284 2,341 2,453 2,515 2,808 2,879 5,143 5,272 1 291,45 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04- 1G 04- 1C 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 2 432,33 2 493,14 b x coef b x coef b x coef b b x coef b x coef b x coef b x coef b  b x coef 2 182,47 2 326,96 1 500,45 1 827,37 682,02 931,38 2 326,96 1 827,37 931,38 2326,96 3 191,19 3,861 , 4,408 2,654 3,454 1,206 1,755 4,408 3,454 1,755 4,408 5,977 834,39 1,585 No L 200/ 14 Official Journal of the European Communities 30 . 7 . 90 Positive Negative TableCN code Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  1 220,48 2,325 1 771 ,28 3,383 2 100,56 4,012 834,39 1 220,48 1 771,28 1 771,28 2 100,56 2 100,56 1,585 2,325 3,383 3,383 4,012 4,012 2 181,95 4,173 1 827,37 3,454 2 182,47 2 326,96 1 500,45 1 827,37 3,861 4,408 2,654 3,454 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 2 719,49 5,159 2 719,49 5,159 1 827,37 t 3,454 2 719,49 5,159 2 475,26 4,728 2 182,47 2 326,96 1 500,45 1 827,37 2 182,47 2 326,96 1 500,45 1 827,37 2 182,47 2 326,96 1 500,45 1 827,37 3,861 4,408 2,654 3,454 3,861 4,408 2,654 3,454 3,861 4,408 2,654 3,454 Official Journal of the European Communities No L 200/ 1530 . 7 . 90 Positive Negative Additional code Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Belgium/ Luxem ­ bourg DM F1 Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc £ 100 kg  2 182,47 2 326,96 1 500,45 1 827,37 3,861 4,408 2,654 3,454 2 182,47 2 326,96 1 500,45 1 827,37 3,861 4,408 2,654 3,454 2 182,47 2 326,96 1 500,45 1 827,37 3,861 4,408 2,654 3,454 2 182,47 2 326 »96 1 500,45 1 827,37 3,861 4,408 2,654 3,454 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 2 182,47 2 326,96 1 500,45 1 827,37 3,861 4,408 2,654 3,454 2 182,47 2 326,96 1 500,45 1 827,37 3,861 4,408 2,654 3,454 2 182,47 2 326,96 1 500,45 1 827,37 3,861 4,408 2,654 3,454 3 191,19 5,977 2 182,47 2 326,96 1 500,45 3,861 4,408 2,654 Official Journal of the European Communities 30 . 7 . 90No L 200/ 16 I Positive Negative CN code Additionalcode NotesTable Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  1 827,37 3,454 2 182,47 3,861 2 326,96 4,408 1 500,45 2,654 1 827,37 3,454 2 182,47 3,861 2 326,96 4,408 1 500,45 2,654 1 827,37 3,454 2 182,47 3,861 2 326,96 4,408 1 500,45 2,654 1 827,37 3,454 2 182,47 3,861 2 326,96 4,408 1 500,45 2,654 1 827,37 3,454 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 2 182,47 3,861 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 : 04-8 04-8 2 326,96 4,408 1 500,45 2,654 1 827,37 3,454 2 182,47 3,861 2 326,96 4,408 1 500,45 2,654 1 827,37 3,454 2 182,47 3,861 2 326,96 4,408 1 500,45 2,654 1 827,37 3,454 682,02 1,206 931,38 1,755 682,02 1,206 931,38 1,755 30. 7 . 90 Official Journal of the European Communities No L 200/ 17 Positive Negative CN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalGermany DM Nether ­ lands ' F1 Spain Pta £ , Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 100 kg 0406 90 97 04-8 7228 2 326,96 04-8 7230 1 8.27,37 04-8 7232 931,38 0406 90 99 04-8 7226 04-8 7228 2 326,96 04-8 7230 1 827,37 04-8 7232 931,38 2309 10 15 23-14 7553 176,93 23-14 7554 353,86 23-14 7555 530,79 23-14 7556 663,49 23-14 7557 743,11 23-14 7558 796,19 23-14 7579 278,92 23-14 7580 557,85 23-14 7581 836,77 23-14 7582 1 045,97 23-14 7583 1 171,48 23-14 7584 1 255,16 23-14 7885 2309 10 19 23-14 7553 176,93 23-14 7554 353,86 23-14 7555 530,79 4,408 3,454 1,755 4,408 3,454 1,755 0,394 0,788 1,182 1,477 1,654 1,773 0,621 1,242 1,863 2,329 2,608 2,794 0,394 0,788 1,182 1,477 1,654 1,773 0,621 1,242 1,863 2,329 2,608 2,794 0,394 0,78 « 1,182 1,477 1,654 1,773 0,621 1,242 1,863 2,329 2,608 2,794 23-14 7556 663,49 23-14 7557 743,1 1 23-14 7558 796,19 23-14 7579 278,92 23-14 7580 557,85 23-14 7581 836,77 23-14 7582 1 045,97 23-14 7583 1 171,48 23-14 7584 1 255,16 23-14 7885 2309 10 39 23-14 7553 176,93 23-14 7554 353,86 23-14 7555 530,79 23-14 7556 663,49 23-14 7557 743,11 23-14 7558 796,19 23-14 7579 278,92 23-14 7580 557,85 23-14 7581 836,77 23-14 7582 1 045,97 23-14 7583 1 171,48 23-14 . 7584 1 255,16 No L 200/ 18 Official Journal of the European Communities 30 . 7 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ 2309 10 39 2309 10 59 2309 10 70 176,93 ?53,86 530,79 663,49 743,11 796,19 278.92 557.85 836,77 1 045,97 1 171,48 1 255,16 176.93 353.86 , 530,79 663,49 743,11 796,19 278.92 557.85 836,77 1 045,97 1 171,48 1 255,16 176.93 353.86 530,79 663,49 743,11 796,19 278,92 557,85 836,77 1 045,97 1 171,48 1 255,16 0,394 0,788 1,182 1,477 1,654 1,773 0,621 1,242 1,863 2,329 2,608 2,794 0,394 0,788 1,182 1,477 1,654 1,773 0,621 1,242 1,863 2,329 2,608 2,794 0,394 0,788 1,182 1,477 1,654 1,773 0,621 1,242 1,863 2,329 2,608 2,794 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 2309 90 35 2309 90 39 176,93 0,394 353,86 0,788 530,79 1,182 663,49 1,477 743,11 1,654 30 . 7. 90 Official Journal of the European Communities No L 200/ 19 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2309 90 39 23-14 7558 796,19 1,773 23-14 ' 7579 278,92 0,621 23-14 7580 557,85 1,242 23-14 7581 836,77 1,863 23-14 7582 1 045,97 2,329 23-14 7583 1 171,48 2,608 23-14 7584 1 255,16 2,794 23-14 7885 2309 90 49 23-14 7553 176,93 0,394 23-14 = 7554 353,86 0,788 23-14 7555 530,79 1,182 23-14 7556 663,49 1,477 23-14 7557 743,11 1,654 23-14 7558 796,19 1,773 23-14 7579 278,92 0,621 23-14 7580 557,85 1,242 23-14 7581 836,77 1,863 23-14 7582 1 045,97 2,329 23-14 7583 1 171,48 2,608 23-14 7584 1 255,16 2,794 23-14 7885 2309 90 59 23-14 7553 176,93 0,394 23-14 7554 353,86 0,788 23-14 7555 530,79 1,182 23-14 7556 663,49 1,477 23-14 : 7557 743,11 1,654 23-14 : 7558 796,19 1,773 23-14 : 7579 278,92 0,621 23-14 7580 557,85 1,242 23-14 7581 836,77 1,863 23-14 7582 1 045,97 2,329 23-14 7583 1 171,48 2,608 23-14 7584 1 255,16 2,794 23-14 7885 2309 90 70 23-14 7553 176,93 0,394 23-14 7554 353,86 0,788 23-14 7555 530,79 1,182 23-14 7556 663,49 1,477 23-14 7557 743,11 1,654 23-14 7558 796,19 1,773 23-14 7579 278,92 0,621 23-14 7580 557,85 1,242 23-14 7581 836,77 1,863 23-14 7582 1 045,97 2,329 23-14 7583 1 171,48 2,608 No L 200/20 Official Journal of the European Communities 30 . 7 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr = £ Irl Esc 2509 90 70 23-14 23-14 7584 7885  100 kg  1 255,16 2,794  % milk fat/ 100 kg product - a b 27,274 0,057 29,774 0,063  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - C 15,004 0,027 ¢ % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 17,029 0,031 ¢ % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - e 1,364 0,002  % sucrose/ 100 kg product ¢  f 5,141  Annex For certain milk products , falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 3u . 7 . 90 Official Journal of the European Communities No L 200/21 PART 7 SECTOR SUGAR Monetary compensatory amounts Li Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  1701 11 10 17-5 7334 O 434,23 17-5 7335 434,23 1701 11 90 17-5 7334 o 434,23 l 17-5 7335 434,23 1701 12 10 17-5 7334 o Il 434,23 17-5 7335 \ \ 434,23 1701 12 90 17-5 7334 o Il 434,23 17-5 7335 \ \ 434,23 1701 91 00 17-6 7337 (2) \ 514,10 1701 99 10 17-7 7340 l l 514,10 1701 99 90 17-7 7340 \ l 514,10 \ I l  100 kg of dry matter  1702 30 10 17-7 7340 \ II 445,14 1702 4010 17-7 7340 \ \ 445,14 1702 60 10 17-7 7340 \ \ 445,14 l l  % sucrose content and 100 kg net  1702 60 90 17-10 7345 o I 5,141 17-10 7346 o l 5,141 17-10 7347 C) \ 5,141 \ l  100 kg of dry matter  1702 90 30 17-7 7340 I \ 445,14 \ \ \ Il  % sucrose content and 100 kg net - 1702 90 60 17-11 7349 0 l 5,141 17-11 7350 o \ 5,141 17-11 7351 0 \ 5,141 1702 90 71 17-12 7353 o l 5,141 1702 90 90 17-10 7345 o \ 5,141 17-10 7346 C) l 5,141 17-8 7347 o \ 5,141 l I l  100 kg of dry matter  2106 90 30 21-5 7419 \ \ 445,14 I  % sucrose content and 100 kg net - 2106 90 59 21-6 7423 (3) l 5,141 21-6 7424 (') l 5,141 21-6 7425 o l 5,141 No L 200/22 Official Journal of the European Communities 30 . 7 . 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). ( ¢) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970, p. 1 ) in the case of exports . 30 ; 7 . 90 Official Journal of the European Communities No L 200/23 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I Esc  100 kg  1 532,61 2,795 1 637,48 2 169,50 3,132 4,400 1 532,61 1 637,48 2 169,50 2,795 3,132 4,400 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 200/24 Official Journal of the European Communities 30 . 7 . 90 Positive Negative Germany Spain Denmark Italy France Greece CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  7632 * * » * * * * 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 0.0 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 t$-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 2.1-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 » * * * * 6585 7585 6586 7586 469,16 570,07 665,66 7001 7002 7003 7004 7635 7636 7637 7642 30 . 7 . 90 Official Journal of the European Communities No L 200/25 Positive I Negative CN code Table Additionalcode - Notes Germany Nether- Spain I United Belgium/ lands I Kingdom Luxem bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta I £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ 592,24 2905 44 19 2905 44 91 2905 4499 3505 10 10 3505 10 90 382360 11 3823 60 19 3823 60 91 3823 60 99 592.24 479,80  7001 7.002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 515,32 644,87 472,28 564,82 694,37 528,56 621,10 492,16 589,32 643,70 754,75 851,91 No L 200/26 Official Journal of the European Communities 30 . 7 . 90 Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg 944,45 1 074,00 693,20 804,25 901,41 993,95 1 123,50 749,48 860,53 957,69 1 050,23 810,24 921,29 1 018,45 1 149,46 1 260,51 1 357,67 1 450,21 1 579,76 1 198,96 1 310,01 1 407,17 1 499,71 1 629,26 - 1 255,24 1 366,29 1 463,45 1 555,99 1 316,00 1 427,05 1 524,21 2 237,61 2 348,66 2 445,82 2 538,36 2 667,91 2 287,11 2 398,16 2 495,32 2 587,86 2 343,39 2 454,44 2 551,60 2 404,15 2 515,20 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 4,080 4,080 4,080 4,080 4,080 4,080 4,080 4,080 4,080 4,080 4,080 4,080 4,080 4,080 30 . 7 . 90 Official Journal of the European Communities No L 200/27 Positive I Negative CN code Table Additionalcode Notes Germany Nether- Spain I United Belgium/ lands I Kingdom Luxem bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta I £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  497,61 547,11 473,84  490,09 582,63 712,18 7100 7101 7102 7103 7104 7105 7106 7107 7108 - 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 0) O C) (') C) 0) C) O 0) C) O 0) C) (') 0) 0) (') (') C) C) C) (') C) o (') (') C) C) (') H 539,59 632,13 761,68 498.71 595,87 688,41 559,47 656,63 711,01 822,06 919,22 1 011,76 1 141,31 760,51 871,56 968.72 1 061,26 1 190,81 816,79 No L 200/28 Official Journal of the European Communities 30 . 7. 90 Positive I Negative CN code Table Additionalcode Notes Germany . Nether- Spain I United Belgium/ lands I Kingdom Luxem ­ I bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta I £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc kg ­  100 927,84 1 025,00 1 117,54 877,55 988,60 1 085,76 1 216,77 1 327,82 1 424,98 15 17,52 1 647,07 1 266,27 1 377,32 1 474,48 1 567,02 1 696,57 1 322,55 1 433,60 1 530,76 1 623,30 1 383,31 1 494,36 1 591,52 2 304,92 2 415,97 2 513,13 2 605,67 2 354,42 2 465,47 2 562,63 2 655,17 2 410,70 2 521,75 2 618,91 2 471,46 2 582,51 511,41 622,46 719,62 812,16 941,71 560,91 671,96 769,12 861,66 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 O O O O o C) C) (') (') o C) C) C) C) C) C) C) (') O (') o (') (') o "o o C) (') C) (') (') C) 0) 4,222 4,222 4,222 4,222 4,222 4,222 4,222 4,222 4,222 4,222 4,222 4,222 4,222 30 . A 90 Official Journal of the European Communities No L 200/29 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - 991,21 617,19 728.24 825,40 917.94 677.95 789,00 886&gt;16 738,71 849,76 1 222,78 1 333,83 1 430,99 1 523,53 1 653,08 1 272,28 1 383,33 1 480,49 1 573,03 1 702,58 1 328,56 1 439,61 1 536,77 1 629,31 1 389,32 1 500*37 677.25 788,30 885,46 978,00 1 107,55 726,75 837,80 934.96 1 027,50 1 157,05 783,03 894,08 991,24 1 083,78 843,79 954,84 1 052,00 904,55 1 015,60 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 . 7320 7321 O C) O C) O (') o o o o o o C) C) o 0 0 0 o o 0 C1) C) (!) C) C) 0 o C) (l) C) C) C) C) C) (l) o C) n No L 200/30 30 . 7. 90Official Journal of the European Communities Posmve Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Put £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF1 k «~ 2,458 2,458 2,458 2,458 2,458 2,458 2,458 2,458 2,458 2,458 2,458 2,458 2,458 2,458 2,458 2,458 2,458  100 1 312,53 1 423,58 1 520,74 1 613,28 1 742,83 1 362,03 1 473,08 1 570,24 1 662,78 1 792,33 1 418,31 1 529,36 1 626,52 1 719,06 1 479,07 1 590,12 1 539,83 842,05 953,10 1 050,26 1 142,80 1 272,35 891,55 1 002,60 1 099,76 1 192,30 1 321,85 947,83 1 058,88 1 156,04 1 248,58 1 008,59 1 119,64 1 216,80 1 069,35 1 180,40 1 386,97 1 498,02 1 595,18 1 687,72 1 817,27 1 436,47 1 547,52 1 644,68 1 737,22 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 7468 O O O C) o o 0) o C) C) o o o o o C) (') o C) o C) O o O o o 2,620 2,620 2,620 2,620 2,620 2,620 2,620 2,620 2,620 30 . 7 . 90 Official Journal of the European Communities No L 200/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   Il 7470 (9 1 492,75 2,620  II 7471 o 1 603,80 2,620 \ II 7472 (9 l 1 700,96 2,620  II 7475 C) 1 553,51 2,620  \ 7476 1 664,56 2,620  Il 7500 (9 961,87   ll 7501 1 072,92   II 7502 1 170,08  \  Il 7503 o 1 262,62   \\ 7504 1 392,17   ' II 7505 \ 1 011,37   ll 7506 C) 1 122,42   ll 7507 o 1 219,58   Il 7508 o 1 312,12   7509 C) 1 441,67   Il 7510 o 1 067,65   l 7511 C) 1 178,70   II 7512 o I 1 275,86   I 7513 1 368,40 .   \ 7515 o 1 128,41   7516 C) 1 239,46   l 7517 o 1 336,62  \  7520 C) 1 189,17  l  7521 (') 1 300,22   7560 C) 1 444,97 2,765  l 7561 1 617,32 2,877  \ 7562 1 653,18 2,765  l 7563 C) 1 745,72 2,765  I 7564 o 1 875,27 2,765  7565 o 1 494,47 2,765  l 7566 c) 1 605,52 2,765  \ 7567 o 1 702,68 2,765  \ 7568 o 1 795,22 2,765 \  l 7570 o 1 550,75 2,765 l  \ 7571 C) 1 661,80 2,765  \ 7572 O 1 758,96 2,765  I 7575 n 1 611,51 2,765  - \ 7576 1 722,56 2,765  - 1 7600 1 417,02 2,773 l \ 7601 1 528,07 2,773  - \ 7602 1 625,23 2,773  - \ 7603 o 1 717,77 2,773  - \ 7604 1 847,32 2,773  - \ 7605 1 466,52 2,773 l  7606 C) 1 577,57 2,773 No L 200/32 Official Journal of the European Communities 30 . 7 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark - Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg  \ 1 l  I 7607 C) 1 674,73 2,773  I 7608 Il1 767,27 2,773 l  I 7609 o Il 1 896,82 2,773 \ \  7610 \ Il1 522,80 2,773  I 7611 o 1 633,85 2,773  I 7612 (') 1 731,01 2,773 \  \ 7613 0) Il 1 823,55 2,773  7615 (1 ) Il1 583,56 2,773 \  I 7616 (1 ) ( 1 694,61 2,773  \ 7620 1 1 644,32 2,773  \ 7700 0) 1 592,11 3,197  I 7701 e&gt; \ 1 703,16 3,197  \ 7702 o 1 800,32 3,197  7703 o 1 892,86 3,197  \ 7705 C) Il 1 641,61 3,197 l  l 7706 \ 1 752,66 3,197 \  I 7707 Il1 849,82 3,197  I 7708 e&gt; 1 942,36 3,197  \ 7710 1 697,89 3,197 \  I 7711 e&gt; Il 1 808,94 3,197 l  l 7712 o Il 1 906,10 3,197  I 7715 C) 1 758,65 3,197  \ 7716 1 869,70 3,197  \ 7720 e&gt; 1 413,61 2,989  I 7721 Il1 524,66 2,989  l 7722 o Il 1 621,82 2,989  l 7723 1 714,36 2,989  7725 o Il 1 463,11 2,989 \  \ 7726 e&gt; Il 1 574,16 2,989 \  ... 7727 0) 1 671,32 2,989 l l  I 7728 1 763,86 2,989  \ 7730 C) 1 519,39 2,989 l 7731 o \ 1 630,44 2,989 \ 7732 C) l 1 727,60 2,989 l  \ 7735 o 1 580,15 2,989  7736 1 691,20 2,989  II 7740 e&gt; 1 817,50 3,843 \  \\ 7741 C) 1 928,55 3,843  7742 C) 2 025,71 3,843  7745 O 1 867,00 3,843  .. II 7746 C) 1 978,05 3,843 \  II 7747 o 2 075,21 3,843  7750 o 1 923*28 3,843  7751 o 2 034,33 3,843  7758   30. ?. 90 Official Journal of the European Communities No L 200/33 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Etc  100 kg  7759 7760 O 2 221,39 4,697 7761 C) 2 332,44 4,697 7762 7765 (') (') 2 429,60 2 270,89 4,697 4,697 7766 O 2 381,94 4,697 7768 7769 552,92 7770 7771 C) O 2 327,17 2 438,22 4,697 4,697 7778 871,00 7779 982,05 7780 O 2 625,28 5,551 7781 O 2 736,33 5,551 7785 C) 2 674,78 5,551 7786 O 2 785,83 5,551 7788 1 376,76 7789 7798 O 1 487,81 7799 7800 o 3 187,83 5,813 7801 3 298,88 5,813 7802 3 396,04 5,813 7805 3 237,33 5,813 7806 3 348,38 5,813 7807 3 445,54 5,813 7808 C) 509,18 7809 7810 O 620,23 3 293,61 5,813 5,8137811 7818 C) 3 404,66 938,31 7819 (') 1 049,36 7820 C) 3 255,14 5,955 7821 C) 3 366,19 5,955 7822 7825 C) C) 3 463,35 3 304,64 5,955 5,955 7826 C) 3 415,69 5,955 7827 O 3 512,85 5,955 7828 0) 1 444,07 7829 C) 1 555,12 7830 C) 3 360,92 5,955 7831 C) 3 471,97 5,955 7838 (') 1 450,08 7840 C) 7841 (') No L 200/34 Official Journal of the European Communities 30 . 7 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  564,93 484,88 614,43 541,16 509,38 472,98 525,13 654,68 (') (') o C) C) e&gt; o C) (i) o C) o o C) o O C) C) o (l) o C) C) C) ( l) C) C) (') C) (l) C) C) 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 482,09 574,63 704,18 538,37 630,91 501,97 599,13 562,73 522,35 614,89 744,44 474,69 571,85 664,39 30 . 7 . 90 Official Journal of the European Communities No L 200/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands ¢ F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I II  100 kg  \ I I  7909 0) 793,94   7910 (')   7911 C) \ 530,97  7912 \ 628,13   II 7913 \ 720,67  I 7915 o \ 480,68  \  7916 591,73   7917 C) 688,89   7918 \ 541,44  7919 C) I 652,49   \ 7940   \  7941 C) 559,82   \ 7942 o \ 656,98   l 7943 o 749,52  \ 7944 (') 879,07  \  I 7945 (') 498,27  \  7946 C) 609,32  l  \ 7947 C) 706,48  .I  7948 o 799,02  \  I 7949 928,57   \ 7950 (') 554,55   I 7951 C) 665,60   \ 7952 o 762,76   \ 7953 o 855,30  \ \ i  \ 7955 (') 615,31 .  \  7956 (') 726,36  I  l 7957 C) 823,52 \  \ 7958 676,07  l 7959 C) 787,12  l  \ 7960 o 650,71   \ 7961 C) 761,76   I 7962 (') 858,92 l  I 7963 (') 951,46  \  7964 1 081,01  l  ' 7965 (') 700,21  \  \ 7966 811,26   \ 7967 (9 908,42   l 7968 1 000,96   7969 1 130,51   \ 7970 756,49  .i  7971 867,54   7972 o 964,70  l  7973 0) 1 057,24   \ 7975 817,25   7976 928,30  No L 200/36 Official Journal of the European Communities 30 . 7 . 90 Positive Negative CN code Tabe Additionalcode Notes Nether ­ lands F1 United Kingdom £ Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Germany DM Spain Pta Belgium/ Luxem ­ bourg Bfrs/Lfrs  100 kg  7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 C) O 0 O C) O C) 0 C) C) 0 C) 0 C) o 1 025,46 878,01 989,06 1 009,72 1 120,77 1 217,93 1 310,47 1 440,02 1 059,22 1 170,27 1 267,43 1 359,97 1 115,50 1 226,55 1 323,71 1 176,26 1 287,31 Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 5780 5781 5785 5786 579x 33,49 70,79 113,26 156,55 223,25 323,71 502,31 502,31 703,23 703,23 904,15 904,15 904,15 1 105,08 1 105,08 1 105,08 1 105,08 1 105,08 1 105,08 1 105,08 1 306,00 1 306,00 1 306,00 1 306,00 33,49 0,067 0,142 0,227 0,314 0,448 0,650 1,008 1,008 1,412 1,412 1,815 1,815 1,815 2,219 2,219 2,219 2,219 2,219 2,219 2,219 2,622 2,622 2,622 2,622 0,067 30 . 7 . 90 Official Journal of the European Communities No L 200/37 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  5808 33,49 0,067 5809 33,49 0,067 5818 33,49 0,067 5819 33,49 0,067 582x 33,49 0,067 5830 33,49 0,067 5831 33,49 0,067 5838 70,79 0,142 584x 70,79 0,142 585x 70,79 0,142 586x 113,26 0,227 587x 113,26 0,227 590x 156,55 0,314 591x 156,55 0,314 594x 223,25 0,448 595x 223,25 0,448 596x 323,71 0,650 597x 323,71 0,650 598x 502,31 1,008 599x 502,31 1,008 Amounts to be deducted 61xx 25,84 0,050 62xx 54,62 0,106 63xx 87,40 0,169 120,80 0,23464xx 65xx 172,27 0,334 66xx 249,79 0,484 670x 387,61 0,751 387,61 0,751671x 672x 542,65 1,052 673x 542,65 1,052 674x 697,69 1,352 6750 697,69 1,352 6751 697,69 1,352 6760 852,74 1,652 6761 852,74 1,652 6762 852,74 1,652 6765 852,74 1,652 6766 852,74 1,652 6770 852,74 1,652 6771 852,74 1,652 6780 1 007,78 1,953 1 007,78 1,9536781 No L 200/38 Official Journal of the European Communities 30.-7 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 100 kg  6785 1 007,78 1,953 6786 1 007,78 1,953 679x 25,84 0,050 6808 25,84 0,050 6809 25,84 0,050 6818 25,84 0,050 6819 25,84 0,050 682x 25,84 0,050 6830 25,84 0,050 6831 25,84 0,050 6838 54,62 0,106 684x 54,62 0,106 685x 54,62 0,106 686x 87,40 0,169 687x 87,40 0,169 690x 120,80 0,234 691x 120,80 0,234 694x 172,27 0,334 695x 172,27 0,334 696x 249,79 0,484 697k 249,79 0,484 698x 387,61 0,751 699x 387,61 0,751 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products , by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table5 . The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starcb/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucosie content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 30. 7. 90 Official Journal of the European Communities No L 200/ 39 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc . 1509 10 10 15-1 7298 15-1 7299 15-1 7314 1509 10 90 15-2 7709 15-2 7713 15-2 7714 1509 90 00 15-3 7717 100 kg - 2,751 2,751 1,926 3,046 2,221 2,221 3,026 2,201 2,201 1,165 1,165 0,340 1,421 0,596 0,596 15-3 7718 15-3 7719 1510 00 10 15-4 7724 15-4 7729 15-4 7733 1510 00 90 15-5 7734 15-5 7737 15-5 7738 No L 200/40 Official Journal of the European Communities 30 . 7 . 90 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spam Portugal 1,137 1,137 0,939 0,9451,025 1,010 1,010 1,060 1,075 0,948 0,948 0,980 0,990 Beef and veal Milk and milk products Pigmeat Sugar Cereals Eggs and poultry and albumins Wine Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar Jams and marmalades (Regulation (EEC) No 426/86) Olive oil sector 1,025 1,137 1,010 1,137 1,010 0,945 0,948 0,945 0,948 1,025 1,020 1,025 30. 7 . 90 Official Journal of the European Communities No L 200/41 ANNEX III Adjustments to be made pursuant to Article 6 (1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 30 July 1990 onwards are in the cases indicated below to De multiplied by the coefficients shown ; Member State ' Sector concerned Coefficient Applicable to imports andexports carried out from Spain Sugar Olive oil Wine 0,899655 0 0 1 October 1990 1 November 1990 1 September 1990 United Kingdom Olive oil 0 1 November 1990 Greece Olive oil Wine 0 0 1 November 1990 1 September 1990 Portugal Olive oil 0 1 November 1990